Whitfield, J.
The plaintiff in error was convicted in the Criminal Court of Record for Hillsborough Co.unty.of the statutory offense of withholding from his minor children; the means of support,- and took writ of ..error.
It appears from the hill of exceptions that a motion was made and ..overruled to quash the information on the ground that there is pending in the Circuit Court of Hills-borough County a divorce proceeding in which the defendant here is' defendant, wherein a decree of divorce and for alimony was rendered, and wherein a writ of ne exeat was issued and a bond given. .Even if this may be regarded as a proper motion to' quash the information, it appears only in the bill of exceptions and not in the transcript of the-record proper, therefore it can not be considered here.
Motions to quash indictments and the ruling of the court thereon form part of the record proper in a cause, and have no place in the bill of exceptions, and, when evidenced to an appellate court only by a bill' of exceptions, such court cannot consider assignments of error based upon' the overruling of such motions. Bell v. State, 61 Fla. 6, 54 South. Rep. 799.
The court permitted a witness to give hearsay testimony that the defendant has a month’s pay in his pocket and would not give his former wife any of it, though it appears he did1 make a payment afterwards for alimony. This and other hearsay and irrelevant testiinony was. erroneously permitted to be given over objection, and it was prejudicial to the defendant.
In permitting the present- wife to testify on cross-examination over objections as to matters having no. relation *357to the issues being tried, there was reversible error. The evidence does not clearly show that the defendant withheld from his children any means of support that he had or was able to acquire. In People v. Schlott, 162 Cal. 347, 122 Pac. Rep. 846, it was found that the defendant wilfully omitted to furnish his child with necessary food, etc., he having the ability to furnish such support.
The judgment is reversed.
Taylor, C. J., and Shackleforu., Cockrell and Ellis, JJ., concur.